MONEY MARKET OBLIGATIONS TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 March 1, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:MONEY MARKET OBLIGATIONS TRUST (the “Trust”) Alabama Municipal Cash Trust California Municipal Cash Trust Connecticut Municipal Cash Trust Federated Tax-Free Trust Florida Municipal Cash Trust Georgia Municipal Cash Trust Massachusetts Municipal Cash Trust Michigan Municipal Cash Trust Minnesota Municipal Cash Trust New Jersey Municipal Cash Trust New York Municipal Cash Trust North Carolina Municipal Cash Trust Ohio Municipal Cash Trust Pennsylvania Municipal Cash Trust Virginia Municipal Cash Trust 1933 Act File No. 33-31602 1940 Act File No. 811-5950 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated February 28, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 114 on February 28, 2011. If you have any questions regarding this certification, please contact me at (412) 288-7268. Very truly yours, /s/ George Magera George Magera Assistant Secretary
